Case 2:21-cv-01286-VCF Document 1-2 Filed 07/06/21 Page 1 of 9




    EXHIBIT A
      Case 2:21-cv-01286-VCF Document 1-2 Filed 07/06/21 Page 2 of 9
                                                                             Electronically Filed
                                                                             6/17/2021 8:51 AM
                                                                             Steven D. Grierson
                                                                             CLERK OF THE COURT

 1   RAMZY P. LADAH, ESQ.
     Nevada Bar No. 11405
 2   DONALD P. PARADISO, ESQ.
     Nevada Bar No. 12845
 3   LADAH LAW FIRM                                                     CASE NO: A-21-836425-C
     517 S. Third Street
 4   Las Vegas, NV 89101                                                          Department 8
     litigation@ladahlaw.com
 5   T: 702.252.0055
     F: 702.248.0055
 6   Attorneys for Plaintiffs

 7
                                              DISTRICT COURT
 8
                                       CLARK COUNTY, NEVADA
 9
      NANCY BELL OBRIAN, an individual;
10    THOMAS CHARLES OBRIAN, III, an                         CASE NO. ___________________
      individual,
11                                                           DEPT. NO. ___________________
                              Plaintiffs,
12
              vs.                                            COMPLAINT
13
      SUSANA HERNANDEZ-TORRES, an
14    individual; JORGE RODRIGUEZ-
      MARTINEZ, an individual; WILMER
15    ANTONIO CRUZ-REYES, an individual;
      KNIGHT TRANSPORTATION, INC., a
16    Foreign Corporation; DOES I through XX,
      inclusive; and ROE BUSINESS ENTITIES I
17    through XX, inclusive,

18                            Defendants.

19

20          COME NOW the Plaintiffs NANCY BELL OBRIAN and THOMAS CHARLES
21   OBRIAN, III, by and through their counsel of record, RAMZY LADAH, ESQ., and DONALD
22   P. PARASIO, ESQ., with the LADAH LAW FIRM, and for their claims of relief against the
23   Defendants, and each of them, allege and complain as follows:
24                                              JURISDICTION
25          1.      At all times relevant hereto, Plaintiff NANCY BELL OBRIAN (“NANCY”) was
26   and still is a resident of the Pennsylvania.
27          2.      At all times relevant hereto, Plaintiff THOMAS CHARLES OBRIAN, III
28   (“THOMAS”) was and still is a resident of the Pennsylvania.



                                     Case Number: A-21-836425-C
      Case 2:21-cv-01286-VCF Document 1-2 Filed 07/06/21 Page 3 of 9




 1            3.       That upon information and belief, at all times relevant hereto, Defendant,

 2   SUSANA HERNANDEZ-TORRES (“HERNANDEZ-TORRES”) was and still is a resident of

 3   the State of Nevada.

 4            4.       That upon information and belief, at all times relevant hereto, Defendant, JORGE

 5   RODRIGUEZ-MARTINEZ (“RODRIGUEZ-MARTINEZ”), was and still is a resident of the

 6   County of Clark, State of Nevada.

 7            5.       That upon information and belief, at all times relevant hereto, Defendant

 8   WILMER ANTONIO CRUZ-REYES (“CRUZ-REYES”) was and still is a resident of the

 9   County of Clark, State of Nevada.

10            6.       That upon information and belief, at all times relevant hereto, Defendant

11   KNIGHT TRANSPORTATION, INC., was a Foreign Corporation duly licensed to conduct

12   business in the County of Clark, State of Nevada.

13            7.       That the true names and capacities of the Defendants DOES I through XX,

14   inclusive, are unknown to Plaintiffs, who, therefore, sue said Defendants by said fictitious

15   names.        Plaintiffs are informed, believe, and thereon allege that each of the Defendants

16   designated as DOES I through XX are owners, operators, and/or individuals or agencies

17   otherwise within possession and control of the motor vehicle herein mentioned and/or are

18   individuals otherwise within the flow of traffic as related hereto. Plaintiffs are informed, believe,

19   and thereon allege that Defendants ROE BUSINESS ENTITIES I through XX, are owners of the

20   motor vehicle herein alleged and/or are in some manner responsible for the actions of its

21   employees and/or assigns of Defendants designated as ROE BUSINESS ENTITIES I through

22   XX. Plaintiffs are informed, believe, and thereon alleges that each of the Defendants designated

23   as a DOE or a ROE BUSINESS ENTITY is in some manner negligently, vicariously, statutorily,

24   contractually, and/or otherwise responsible for the events and happenings referred to and caused

25   damages proximately to Plaintiffs as herein alleged. Plaintiffs will ask leave of the Court to

26   amend this Complaint to insert the true names of such Defendants when the same have been

27   ascertained.

28   ...
                                                       2
      Case 2:21-cv-01286-VCF Document 1-2 Filed 07/06/21 Page 4 of 9




 1                                     GENERAL ALLEGATIONS

 2           8.      Plaintiffs repeat and reallege each and every fact and allegation contained in this

 3   Complaint and incorporate the same herein by reference as though fully set forth herein

 4   verbatim.

 5           9.      At all times relevant hereto, particularly on or about November 23, 2019, Plaintiff

 6   NANCY was operated her vehicle, lawfully on northbound on US95.

 7           10.     At all times relevant hereto, Plaintiff CHARLES was a restrained passenger in

 8   Plaintiff’s vehicle.

 9           11.     At all times relevant hereto, Defendant HERNANDEZ-TORRES, who was

10   operating a vehicle belonging to Defendant RODRIGUEZ-MARTINEZ, failed to keep a proper

11   lookout and struck the rear of Plaintiff’s vehicle.

12           12.     The force of the collision caused Plaintiffs’ vehicle to strike the rear of a third

13   non-party vehicle.

14           13.     At all times relevant hereto, Plaintiffs sustained significant injuries as a result of

15   Defendant HERNANDEZ-TORRES’s actions from the aforesaid collision.

16           14.     At all times relevant hereto, particularly on or about December 25, 2019, Plaintiff

17   CHARLES was operated Plaintiffs’ vehicle, wherein Plaintiff NANCY was a passenger.

18           15.     Plaintiffs were lawfully stopped for a solid red traffic signal on Berg Street at the

19   intersection of Craig Road.

20           16.     At all times relevant hereto, Defendant CRUZ-REYES, operating a vehicle owned

21   by Defendant KNIGHT TRANSPORTATION, while in the course and scope of his employment

22   for KNIGHT TRANSPORTATION, failed to keep a proper lookout and crashed into the rear of

23   Plaintiffd’ vehicle.

24           17.     The force of the collision caused Plaintiffs’ vehicle to strike the rear of a third

25   non-party vehicle.

26           18.     Plaintiffs sustained significant injuries as a result of Defendant CRUZ-REYES’s

27   actions and/or omissions from the aforesaid collision.

28
                                                       3
      Case 2:21-cv-01286-VCF Document 1-2 Filed 07/06/21 Page 5 of 9




 1           19.     Due to Plaintiffs’ multiple aforesaid collisions occurring within a short time

 2   period, Plaintiffs are unable to apportion their injuries and resulting damages severally amongst

 3   Defendants, and holds all named Defendants joint and severally responsible for their injuries and

 4   damages incurred from the aforesaid collisions.

 5                                      FIRST CAUSE OF ACTION
                           (Negligence / Negligence Per Se Against All Defendants)
 6

 7           20.     Plaintiffs repeat and reallege each and every fact and allegation contained in this

 8   Complaint and incorporate the same herein by reference as though fully set forth herein

 9   verbatim.

10           21.     At all times relevant hereto, Defendants, each of them, negligently caused their

11   respective vehicles to crash into Plaintiffs’ vehicle, resulting in significant injuries to Plaintiffs.

12           22.     At all times relevant hereto, Nevada Revised Statutes – more specifically, NRS

13   484B.600 and NRS 484B.603 et seq. - were designed and enacted to protect a class of persons, in

14   particular motorists, to which Plaintiffs belonged, and Plaintiffs’ damages were the type of harm

15   the Nevada Revised Statutes were designed and enacted to prevent.

16           23.     As a result of Defendants’ aforesaid negligent actions and/or failures to act,

17   Defendants violated Nevada Revised Statutes and are, therefore, negligent per se.

18           24.     As a direct and proximate result of Defendants’ aforesaid actions and omissions,

19   Plaintiffs were injured in their health, strength, and activity, sustained injury to their body and

20   shock and injury to their person, all of which has caused and will continue to cause Plaintiffs

21   pain and suffering.

22           25.     As a direct and proximate result of Defendants’ aforesaid actions and omissions,

23   Plaintiffs have incurred and continue to incur emotional distress, pain and suffering, loss of

24   enjoyment of life, loss of household services, medical expenses, and future medical expenses, all

25   to Plaintiffs’ general and special damages in an amount in excess of fifteen thousand dollars

26   ($15,000.00).

27

28
                                                         4
      Case 2:21-cv-01286-VCF Document 1-2 Filed 07/06/21 Page 6 of 9




 1          26.     As a direct and proximate result of Defendants’ aforesaid actions and omissions,

 2   it has been necessary for Plaintiffs to retain LADAH LAW FIRM to prosecute this action, and

 3   Plaintiffs are entitled to recover reasonable attorneys' fees and costs.

 4                                   SECOND CAUSE OF ACTION
                        (Negligent Entrustment / Joint & Several Liability / Agency
 5                              Respondeat Superior / Vicarious Liability)

 6          27.     Plaintiffs repeat and reallege each and every fact and allegation contained in this

 7   Complaint and incorporate the same herein by reference as though fully set forth herein verbatim.

 8          28.     At all times relevant hereto, Defendant, RODRIGUEZ-MARTINEZ, owned,

 9   maintained, and controlled the vehicle driven by Defendant, HERNANDEZ-TORRES.

10          29.     At all times relevant hereto, Defendant, RODRIGUEZ-MARTINEZ, and/or his

11   agents or assigns, negligently, carelessly, and recklessly allowed Defendant HERNANDEZ-

12   TORRES to drive a vehicle owned/maintained by Defendant, RODRIGUEZ-MARTINEZ.

13          30.     At all times relevant hereto, Defendant RODRIGUEZ-MARTINEZ and/or his agents

14   or assigns, negligently, carelessly, and recklessly maintained and controlled its agents/assigns,

15   thereby causing the subject accident.

16          31.     As a direct and proximate result of the aforesaid acts and/or inactions of Defendant

17   RODRIGUEZ-MARTINEZ and/or his agents or assigns were breaches of the duty of reasonable

18   care owed by Defendants to the general public and, in particular, to Plaintiffs.

19          32.     At all times relevant hereto, Defendant, KNIGHT TRANSPORTATION, owned,

20   maintained, and controlled the vehicle driven by Defendant, CRUZ-REYES.

21          33.     At all times relevant hereto, Defendant, KNIGHT TRANSPORTATION, and/or its

22   agents or assigns, negligently, carelessly and recklessly allowed Defendant CRUZ-REYES to drive

23   a vehicle owned/maintained by Defendant, KNIGHT TRANSPORTATION.

24          34.     At all times relevant hereto, Defendant, KNIGHT TRANSPORTATION, and/or its

25   agents or assigns, negligently, carelessly, and recklessly maintained and controlled its

26   agents/assigns, thereby causing the subject accident.

27

28
                                                       5
      Case 2:21-cv-01286-VCF Document 1-2 Filed 07/06/21 Page 7 of 9




 1          35.      As a direct and proximate result of the aforesaid acts and/or inactions of Defendant

 2   KNIGHT TRANSPORTATION and/or its agents or assigns were breaches of the duty of

 3   reasonable care owed by Defendants to the general public and, in particular, to Plaintiffs.

 4          36.      As direct and proximate result of Defendants’ aforesaid actions, Plaintiffs were

 5   injured in their health, strength, and activity, sustained injury to their bodies and shock and injury to

 6   their person, all of which has caused and will continue to cause Plaintiffs pain and suffering.

 7          37.      As a direct and proximate result of Defendants’ aforesaid actions, Plaintiffs have

 8   incurred, and continue to incur, property damage, loss of use, emotional distress, pain and suffering,

 9   loss of enjoyment of life, loss of household services, medical expenses, future medical expenses,

10   wage loss, and loss of future income potential all to Plaintiffs’ general and special damages in an

11   amount within fifteen thousand dollars ($15,000.00).

12          38.      As a direct and proximate result of Defendants’ aforesaid actions and omissions, it

13   has been necessary for Plaintiffs to retain LADAH LAW FIRM to prosecute this action, and

14   Plaintiffs are entitled to recover reasonable attorneys' fees and costs

15                                         THIRD CAUSE OF ACTION
                         (Negligent Hiring, Training, Supervision and Policies/Procedures)
16

17          39.      Plaintiffs repeat and reallege each and every fact and allegation contained in this

18   Complaint and incorporates the same herein by reference as though fully set forth herein

19   verbatim.

20          40.      Defendants, and each of them, acted negligently, among other reasons in failing to

21   do the following:

22            i.     Establish and implement proper policies and procedures for employees, staff and

23                   agents working for Defendants;

24            ii.    Establish and implement proper policies and procedures for safely operating

25                   Defendants’ vehicle(s);

26            iii.   Establish and implement proper policies and procedures for obeying the laws and
27                   rules of the road;

28            iv.    Properly, responsibly and prudently hire employees;
                                                       6
      Case 2:21-cv-01286-VCF Document 1-2 Filed 07/06/21 Page 8 of 9




 1            v.    Properly, responsibly and prudently investigate employees before hiring them;

 2            vi.   Properly, responsibly and prudently supervise and/or manage employees once

 3                  they were hired;

 4            vii. Properly, responsibly and prudently train employees or instruct them as to their

 5                  duties;

 6            viii. Properly, responsibly and prudently monitor and regulate the conduct of

 7                  employees;

 8            ix.   Properly, responsibly and prudently delegate driving responsibilities to

 9                  employees, agents, DOE Defendants or ROE BUSINESS ENTITIES;

10            x.    Properly, responsibly and prudently set up mechanisms to ensure that all

11                  Defendants’ drivers are reasonably prudent to operate Defendants’ vehicles on

12                  public roadways.

13          41.     As a result of Defendants’ aforesaid negligent actions and/or failures to act,

14   Plaintiffs were injured in their health, strength, and activity, sustaining shock and injury to their

15   bodies and person, all of which have caused, and will continue to cause, the Plaintiffs physical,

16   mental, and nervous pain and suffering.

17          42.     As a result of Defendants’ aforesaid negligent actions and/or failures to act,

18   Plaintiffs have incurred expenses for medical care and treatment, expenses incidental thereto, lost

19   wages, and loss of earning capacity, all to Plaintiffs’ damage, the present amount of which is

20   unknown but is currently in excess of $15,000.00; such expenses and losses will continue in the

21   future, all to Plaintiffs’ damage in a presently unascertainable amount. In this regard, Plaintiffs

22   pray for leave of Court to insert all said damages herein when the same have been fully

23   ascertained.

24          43.     As a result of Defendants’ aforesaid negligent actions, it has been necessary for

25   Plaintiffs to retain LADAH LAW FIRM to prosecute this action, and Plaintiffs are entitled to

26   recover reasonable attorneys' fees and costs.

27

28
                                                       7
      Case 2:21-cv-01286-VCF Document 1-2 Filed 07/06/21 Page 9 of 9




 1          WHEREFORE, Plaintiffs pray for relief against the Defendants, and each of them, for

 2   each cause of action as follows:

 3          1.      For general damages and loss in an amount in excess of $15,000.00;

 4          2.      For special damages in an amount in excess of $15,000.00;

 5          3.      For property damages;

 6          4.      Interest and costs incurred by the Plaintiffs in bringing these claims;

 7          5.      For attorney's fees and costs; and

 8          6.      For such other and further relief as the Court may deem just and proper.

 9          DATED this 17th day of June, 2021.

10                                                           LADAH LAW FIRM

11                                                           /s/ Donald P. Paradiso
                                                             ________________________________
12
                                                             RAMZY P. LADAH, ESQ.
13                                                           Nevada Bar No. 11405
                                                             DONALD P. PARADISO, ESQ.
14                                                           Nevada Bar No. 12845
                                                             517 S. Third Street
15                                                           Las Vegas, NV 89101
                                                             Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         8
